PER CURIAM.
The petition for writ of certiorari is granted. As the circuit court entered its order without affording petitioner time to file his reply to the Department’s response, we quash the order of the circuit court. This case is hereby remanded to the circuit court for further proceedings. See Forbes v. Crosby, 866 So.2d 198 (Fla. 1st DCA 2004). In light of this disposition, we decline to address the correctness of the circuit court’s decision at this time.
PETITION GRANTED; ORDER QUASHED; REMANDED FOR FURTHER PROCEEDINGS.
ERVIN, WOLF and BROWNING, JJ., concur.